Citation Nr: 1704135	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  12-19 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to November 2010, and higher than 10 percent thereafter.

(A separate decision is being issued in regard to the Veteran's motion for an earlier effective date on the basis of CUE in a previous Board decision)  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1979 to February 1982, from February to May 1987, and from February 2003 to October 2004.
 
This appeal to the Board of Veterans' Appeals (Board) is from an August 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2016, the Veteran had a personal hearing with the undersigned VLJ.

The effective date of service connection of the Veteran's hearing loss was revised by the Board to October 2004.  That is, his effective date has been reassigned to approximately five years earlier than the original effective date.  This rating for this time period has not been considered by the Agency of Original Jurisdiction (AOJ).  In order to preserve his due process rights, and to provide him "two bites of the apple," this matter must be remanded for initial consideration by the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, his most recent VA examination is nearly three years old, therefore an updated examination is warranted.  Therefore, this appeal is REMANDED to the AOJ.  


REMAND

The Veteran must be provided with a VA examination for a report on the current severity of his hearing loss.  The examiner is to review the medical evidence and provide an opinion on the severity of his hearing loss starting from October 2004, with special attention to whether hearing tests prior to November 2010 show a comparable, or worse, level of hearing loss as that shown in the February 2011 VA examination (which was the basis of his current 10 percent rating).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has had for his hearing loss and make arrangements to obtain all records not already associated with the claims file.

2.  After receipt of records, schedule the Veteran for an appropriate examination for a report on the severity of his hearing loss, from October 2004 through the present.  The examiner is asked to review the claims file and the audiograms of record.

Conduct a hearing test, and provide a report on the current findings.

The examiner is asked to review the evidence, including especially the December 2004 and July 2008 hearing tests, which do not contain results of the Maryland CNC test, and provide an opinion on whether the results of these tests are comparable to the findings of the February 2011 VA examination-do they show a similar level of hearing loss, or less severe hearing loss, or more severe hearing loss than the hearing loss shown at the February 2011 VA examination?

All opinions are to be supported with an explanation.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




